

	

		II

		109th CONGRESS

		1st Session

		S. 271

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2005

			Mr. McCain (for himself,

			 Mr. Feingold, Mr. Lott, Mr.

			 Lieberman, Mr. Schumer,

			 Ms. Snowe, Ms.

			 Collins, and Mr. Salazar)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To amend the Federal Election Campaign Act of 1971 to

		  clarify when organizations described in section 527 of the Internal Revenue

		  Code of 1986 must register as political committees, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 527 Reform Act of

			 2005.

		2.Treatment of

			 Section 527 organizations

			(a)Definition of

			 political committeeSection 301(4) of the

			 Federal Election Campaign Act of 1971

			 (2 U.S.C.

			 431(4)) is amended by striking the period at the end of

			 subparagraph (C) and inserting ; or and by adding at the end the

			 following:

				

					(D)any applicable

				527 organization.

					.

			(b)Definition of

			 applicable 527

			 organizationSection 301 of the Federal Election Campaign Act of 1971

			 (2 U.S.C.

			 431) is amended by adding at the end the following new

			 paragraph:

				

					(27)Applicable

				527 organizationFor purposes of

				paragraph (4)(D)—

						(A)In

				generalThe term applicable 527 organization means a

				committee, club, association, or group of persons that—

							(i)is an

				organization described in section 527 of the Internal Revenue Code of 1986,

				and

							(ii)is not described

				in subparagraph (B).

							(B)Excepted

				organizationsSubject to subparagraph (D), a committee, club,

				association, or other group of persons described in this subparagraph

				is—

							(i)an organization

				described in section 527(i)(5) of the Internal Revenue Code of 1986,

							(ii)an organization

				which is a committee, club, association or other group of persons that is

				organized, operated, and makes disbursements exclusively for paying expenses

				described in the last sentence of section 527(e)(2) of the Internal Revenue

				Code of 1986 or expenses of a newsletter fund described in section 527(g) of

				such Code, or

							(iii)an organization

				which is a committee, club, association, or other group of persons whose

				election or nomination activities relate exclusively to—

								(I)elections where

				no candidate for Federal office appears on the ballot, or

								(II)one or more of

				the purposes described in subparagraph (C).

								(C)Allowable

				purposesThe purposes described in this subparagraph are the

				following:

							(i)Influencing the

				selection, nomination, election, or appointment of one or more candidates to

				non-Federal offices.

							(ii)Influencing one

				or more State or local ballot initiatives, State or local referenda, State or

				local constitutional amendments, State or local bond issues, or other State or

				local ballot issues.

							(iii)Influencing the

				selection, appointment, nomination, or confirmation of one or more individuals

				to non-elected offices.

							(D)Section

				527 organizations making certain

				disbursementsA committee, club, association, or other group of

				persons described in subparagraph (B)(ii) or (B)(iii) shall not be considered

				to be described in such paragraph for purposes of subparagraph (A)(ii) if it

				makes disbursements aggregating more than $1000 during any calendar year for

				any of the following:

							(i)A

				public communication that promotes, supports, attacks, or opposes a clearly

				identified candidate for Federal office during the 1-year period ending on the

				date of the general election for the office sought by the clearly identified

				candidate occurs.

							(ii)Any voter drive

				activity (as defined in section 325(d)(1)).

							.

			3.Rules for

			 allocation of expenses between Federal and non-Federal activities

			(a)In

			 generalTitle III of the

			 Federal Election Campaign Act of 1971

			 (2 U.S.C. 431 et seq.) is amended by adding at the end the following:

				

					325.Allocation and

				funding rules for certain expenses relating to federal and non-federal

				activities

						(a)In

				generalIn the case of any disbursements by any political

				committee that is a separate segregated fund or nonconnected committee for

				which allocation rules are provided under subsection (b)—

							(1)the disbursements

				shall be allocated between Federal and non-Federal accounts in accordance with

				this section and regulations prescribed by the Commission, and

							(2)in the case of

				disbursements allocated to non-Federal accounts, may be paid only from a

				qualified non-Federal account.

							(b)Costs To be

				allocated and allocation rulesDisbursements by any separate

				segregated fund or nonconnected committee for any of the following categories

				of activity shall be allocated as follows:

							(1)100 percent of the expenses for public

				communications or voter drive activities that refer to one or more clearly

				identified Federal candidates, but do not refer to any clearly identified

				non-Federal candidates, shall be paid with funds from a Federal account,

				without regard to whether the communication refers to a political party.

							(2)At least 50 percent of the expenses for

				public communications and voter drive activities that refer to one or more

				clearly identified candidates for Federal office and one or more clearly

				defined non-Federal candidates shall be paid with funds from a Federal account,

				without regard to whether the communication refers to a political party.

							(3)At least 50

				percent of the expenses for public communications or voter drive activities

				that refer to a political party, but do not refer to any clearly identified

				Federal or non-Federal candidate, shall be paid with funds from a Federal

				account, except that this paragraph shall not apply to communications or

				activities that relate exclusively to elections where no candidate for Federal

				office appears on the ballot.

							(4)At least 50

				percent of the expenses for public communications or voter drive activities

				that refer to a political party, and refer to one or more clearly identified

				non-Federal candidates, but do not refer to any clearly identified Federal

				candidates, shall be paid with funds from a Federal account, except that this

				paragraph shall not apply to communications or activities that relate

				exclusively to elections where no candidate for Federal office appears on the

				ballot.

							(5)At least 50

				percent of any administrative expenses, including rent, utilities, office

				supplies, and salaries not attributable to a clearly identified candidate,

				shall be paid with funds from a Federal account, except that for a separate

				segregated fund such expenses may be paid instead by its connected

				organization.

							(6)At least 50

				percent of the direct costs of a fundraising program or event, including

				disbursements for solicitation of funds and for planning and administration of

				actual fundraising events, where Federal and non-Federal funds are collected

				through such program or event shall be paid with funds from a Federal account,

				except that for a separate segregated fund such costs may be paid instead by

				its connected organization.

							(c)Qualified

				Non-Federal accountFor purposes of this section—

							(1)In

				generalThe term qualified non-Federal account means

				an account which consists solely of amounts—

								(A)that, subject to

				the limitations of paragraphs (2) and (3), are raised by the separate

				segregated fund or nonconnected committee only from individuals, and

								(B)with respect to

				which all other requirements of Federal, State, or local law are met.

								(2)Limitation on

				individual donations

								(A)In

				generalA separate segregated fund or nonconnected committee may

				not accept more than $25,000 in funds for its qualified non-Federal account

				from any one individual in any calendar year.

								(B)AffiliationFor

				purposes of this paragraph, all qualified non-Federal accounts of separate

				segregated funds or nonconnected committees which are directly or indirectly

				established, financed, maintained, or controlled by the same person or persons

				shall be treated as one account.

								(3)Fundraising

				limitationNo donation to a qualified non-Federal account may be

				solicited, received, directed, transferred, or spent by or in the name of any

				person described in subsection (a) or (e) of section 323.

							(d)DefinitionsFor

				purposes of this section—

							(1)Voter drive

				activityThe term voter drive activity means any of

				the following activities conducted in connection with an election in which a

				candidate for Federal office appears on the ballot (regardless of whether a

				candidate for State or local office also appears on the ballot):

								(A)Voter

				registration activity.

								(B)Voter

				identification.

								(C)Get-out-the-vote

				activity.

								(D)Generic campaign

				activity.

								Such term

				shall not include any activity described in subparagraph (A) or (B) of section

				316(b)(2).(2)Federal

				accountThe term Federal account means an account

				which consists solely of contributions subject to the limitations,

				prohibitions, and reporting requirements of this Act. Nothing in this section

				or in section 323(b)(2)(B)(iii) shall be construed to infer that a limit other

				than the limit under section 315(a)(1)(C) applies to contributions to the

				account.

							(3)Nonconnected

				committeeThe term nonconnected committee shall not

				include a political committee of a political party.

							.

			(b)Reporting

			 requirementsSection 304(e) of the Federal Election Campaign Act

			 of 1971 (2 U.S.C. 434(e)) is amended by redesignating paragraphs (3) and (4) as

			 paragraphs (4) and (5), respectively, and by inserting after paragraph (2) the

			 following new paragraph:

				

					(3)Receipts and

				disbursements from qualified non-Federal accountsIn addition to

				any other reporting requirement applicable under this Act, a political

				committee to which section 325(a) applies shall report all receipts and

				disbursements from a qualified non-Federal account (as defined in section

				325(c)).

					

			4.ConstructionNo provision of this Act, or amendment made

			 by this Act, shall be construed—

			(1)as approving,

			 ratifying, or endorsing a regulation promulgated by the Federal Election

			 Commission,

			(2)as establishing,

			 modifying, or otherwise affecting the definition of political organization for

			 purposes of the Internal Revenue Code of 1986, or

			(3)as affecting the

			 determination of whether a group organized under section 501(c) of the Internal

			 Revenue Code of 1986 is a political committee under section 301(4) of the

			 Federal Election Campaign Act of 1971.

			5.Judicial

			 review

			(a)Special rules

			 for actions brought on constitutional groundsIf any action is

			 brought for declaratory or injunctive relief to challenge the constitutionality

			 of any provision of this Act or any amendment made by this Act, the following

			 rules shall apply:

				(1)The action shall

			 be filed in the United States District Court for the District of Columbia and

			 shall be heard by a 3-judge court convened pursuant to section 2284 of title

			 28, United States Code.

				(2)A copy of the

			 complaint shall be delivered promptly to the Clerk of the House of

			 Representatives and the Secretary of the Senate.

				(3)A final decision

			 in the action shall be reviewable only by appeal directly to the Supreme Court

			 of the United States. Such appeal shall be taken by the filing of a notice of

			 appeal within 10 days, and the filing of a jurisdictional statement within 30

			 days, of the entry of the final decision.

				(4)It shall be the

			 duty of the United States District Court for the District of Columbia and the

			 Supreme Court of the United States to advance on the docket and to expedite to

			 the greatest possible extent the disposition of the action and appeal.

				(b)Intervention by

			 members of congressIn any action in which the constitutionality

			 of any provision of this Act or any amendment made by this Act is raised

			 (including but not limited to an action described in subsection (a)), any

			 Member of the House of Representatives (including a Delegate or Resident

			 Commissioner to Congress) or Senate shall have the right to intervene either in

			 support of or opposition to the position of a party to the case regarding the

			 constitutionality of the provision or amendment. To avoid duplication of

			 efforts and reduce the burdens placed on the parties to the action, the court

			 in any such action may make such orders as it considers necessary, including

			 orders to require intervenors taking similar positions to file joint papers or

			 to be represented by a single attorney at oral argument.

			(c)Challenge by

			 members of congressAny Member of Congress may bring an action,

			 subject to the special rules described in subsection (a), for declaratory or

			 injunctive relief to challenge the constitutionality of any provision of this

			 Act or any amendment made by this Act.

			(d)Applicability

				(1)Initial

			 claimsWith respect to any action initially filed on or before

			 December 31, 2006, the provisions of subsection (a) shall apply with respect to

			 each action described in such subsection.

				(2)Subsequent

			 actionsWith respect to any action initially filed after December

			 31, 2006, the provisions of subsection (a) shall not apply to any action

			 described in such subsection unless the person filing such action elects such

			 provisions to apply to the action.

				6.Effective

			 dateThe amendments made by

			 this Act shall take effect on the date which is 60 days after the date of the

			 enactment of this Act.

		

